Citation Nr: 0735543	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-01 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to additional Dependency and Indemnity 
Compensation (DIC) allowance for an adopted child, J.M.M.  


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to May 
1986.  He died in September 1995.  The appellant is his 
surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2004.  A transcript 
of that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  J.M.M. began living with the veteran and the appellant in 
June 1995.  

2.  The veteran died in September 1995. 

3.  In February 1996, J.M.M.'s natural mother, the veteran's 
daughter-in-law, executed a Last Will and Testament wherein 
she appointed the appellant as the guardian of J.M.M. upon 
her death.  

4.  J.M.M.'s natural mother died in March 1996; and at that 
time, the appellant received testamentary guardianship of 
J.M.M.

5.  The information of record indicates that at the time the 
appellant retained testamentary guardianship of J.M.M., she 
initiated formal legal proceedings relevant to J.M.M.'s 
adoption in the State of Michigan, Probate Court of Wayne 
County, which became final in January 2001.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
criteria for entitlement to an additional DIC allowance for 
the adopted child, J.M.M., are met.  38 U.S.C.A. §§ 101(4), 
1310, 1151 (West 2002); 38 C.F.R. §§ 3.5, 3.57 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  Given the disposition reached in this case, 
the Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  

Pertinent Law and Regulations

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving child upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2007); see also 38 
U.S.C.A. § 1151 (West 2002).

Generally, the term "child" means a person who is the 
legitimate or adopted child of the veteran who is unmarried 
and who is under the age of 18 years, or; who became 
permanently incapable of self-support before attaining the 
age of 18 years, or; who was age 18 or over but not yet age 
23 and is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. 
§ 3.57 (2007).

Further, 38 C.F.R. § 3.57(c) defines an "adopted child" as a 
child adopted pursuant to a final decree of adoption, a child 
adopted pursuant to an unrescinded interlocutory decree of 
adoption while remaining in the custody of the adopting 
parent (or parents) during the interlocutory period, and a 
child who has been placed for adoption under an agreement 
entered into by the adopting parent (or parents) with any 
agency authorized under law to so act, unless and until such 
agreement is terminated, while the child remains in the 
custody of the adopting parent (or parents) during the period 
of placement for adoption under such agreement. The term 
includes, as of the date of death of a veteran, such a child 
who: (1) Was living in the veteran's household at the time of 
the veteran's death, and (2) Was adopted by the veteran's 
spouse under a decree issued within two years after August 
25, 1959, or the veteran's death whichever is later, and (3) 
Was not receiving from an individual other than the veteran 
or the veteran's spouse, or from a welfare organization which 
furnishes services or assistance for children, recurring 
contributions of sufficient size to constitute the major 
portion of the child's support.  See 38 U.S.C.A. § 101(4).

38 C.F.R. § 3.210(c) provides further guidance regarding the 
definition and criteria for "adopted child."  Except as 
provided in paragraph (c)(1) of this section evidence of 
relationship will include a copy of the decree of adoption or 
a copy of the adoptive placement agreement and such other 
evidence as may be necessary.  38 C.F.R. § 3.210(c)(2) 
provides that as to a child adopted by the veteran's 
surviving spouse after the veteran's death, the statement of 
the adoptive parent or custodian of the child will be 
accepted in absence of information to the contrary, to show 
that the child was a member of the veteran's household at the 
date of the veteran's death and that recurring contributions 
were not being received for the child's maintenance 
sufficient to provide for the major portion of the child's 
support, from any person other than the veteran or surviving 
spouse or from any public or private welfare organization 
which furnished services or assistance to child.

Analysis

In May 2000, pursuant to a Board decision that month, the 
appellant was awarded DIC under the provisions of 38 U.S.C. 
§ 1151 (West 2002).  The appellant is seeking recognition of 
J.M.M., the son of the veteran's daughter-in-law, as an 
adopted child for the purpose of receiving an additional DIC 
allowance.  J.M.M.'s birth certificate reflects that he was 
born in January 1995.  

Through various written submissions and hearing testimony, 
the Board notes that J.M.M. began living with the veteran and 
the appellant in approximately July 1995, when he was six 
months old.  The appellant related that she and the veteran 
were the sole providers of parental and financial support for 
J.M.M.  She also stated that their daughter-in-law, who had 
been diagnosed with full blown acquired immunodeficiency 
syndrome (AIDS), discussed with them her wish that they adopt 
J.M.M. when she died.

In September 1995, the veteran died from a pulmonary 
embolism, as a consequence of bilateral deep venous 
thrombosis, due to metastatic adenocarcinoma of the stomach.  
The approximate interval between onset of the adenocarcinoma 
and death was noted to be four months.

In February 1996, J.M.M.'s natural mother executed a Last 
Will and Testament wherein she appointed the appellant the 
guardian of J.M.M. upon her death.  The appellant testified 
that the plan was for her to adopt J.M.M.  In March 1996, her 
daughter-in-law died of the complications of AIDS.  At that 
point, the appellant received guardianship of J.M.M.  Also, 
the information of record indicates that at the time the 
appellant received guardianship of J.M.M., she initiated 
formal legal proceedings in the State of Michigan, Probate 
Court of Wayne County, to adopt J.M.M. that became final in 
January 2001.

Although the evidence of record reflects that the formal 
legal proceedings to adopt J.M.M. were not final until five 
and a half years after the veteran's death, the circumstances 
of this case are sufficient to satisfy the requirements of 
38 C.F.R. § 3.57(c).  In this regard, the Board finds 
extremely persuasive the fact that J.M.M.'s natural mother 
executed a Last Will and Testament, which, upon her death in 
1996, effectively granted the appellant the right to exercise 
parental authority over J.M.M.  Similarly, it is equally 
significant that the court filings, which are relevant to 
J.M.M's guardianship and adoption, strongly suggest that 
formal legal proceedings for these same matters were likewise 
initiated in the Wayne County Probate Court as early as 1996.  
(See, Petition and Order for Authority to Adopt, listing File 
No. 96-561757).  In fact, the record clearly reflects the 
appellant's dogged pursuant of her 1151 claim (she apparently 
filed a tort claim against VA in 1997) and the emotional toll 
the unfortunate series of events had on her life.  As the 
record shows, only six months after her husband of 37 years 
died, the appellant had to deal with the death of her 
daughter-in-law as well as her responsibilities as the sole 
parental authority for her grandson.  As there is at least as 
much evidence in favor of the appellant's claim as there is 
against it, the Board finds it reasonable to conclude that 
the testamentary guardianship executed by J.M.M.'s natural 
mother, together with the court documents indicating the 
start of legal proceedings pertinent to J.M.M.'s adoption in 
1996, may be accepted for purposes of this appeal as 
tantamount to an unrescinded interlocutory decree.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  As 
such, the information of record indicates that these 
documents were filed within two years after the veteran's 
death, and that J.M.M. has always remained in the custody of 
the appellant.  Thus, having resolved all reasonable doubt in 
favor of the appellant, J.M.M. may be recognized as an 
adopted child for purposes of VA benefits.  The appeal is 
granted.


ORDER

Entitlement to additional DIC allowance for the adopted 
child, J.M.M., is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


